DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–3, 6–8, 10–12, 15, 16, and 19–24 is/are pending.
Claim(s) 4, 5, 9, 13, 14, 17, and 18 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0356008 A1.
Claim Objections
Claim(s) 24 is/are objected to because of the following informalities:
Claim 24 recites the limitation "about 4OO° C to about 8OO° C." The underlined characters are the capital letter O. Claim 24 should recite the limitation "about 400° C to about 800° C." Emphases added. The underlined characters are the numeral zero.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites the limitation "wherein the ionic conductor is selected from the group comprising doped ceria, stabilized zirconia and combinations thereof." Claim 1, which claim 19 is directly dependent, recites the limitations "wherein the anode is selected from a mixture comprising an electronic conductor and an ionic conductor" and "the cathode is selected from a mixture comprising the second electronic conductor and the second ionic conductor." The ionic conductor recited in claim 19 is further limiting an ionic conductor of the anode. Paragraph [0028] describes the ionic conductor of the cathode is selected from the group consisting of doped ceria, stabilized zirconia and combinations thereof. Paragraph [0027] describes the ionic conductor of the anode is selected from the group consisting of yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof. The original disclosure supports the limitation "wherein the second ionic conductor is selected from the group comprising doped ceria, stabilized zirconia and combinations thereof." Emphases added. Therefore, claim 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1–3, 6–8, 10–12, 15, 16, and 19–24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second electronic conductor" in lines 10–11.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "a second electronic conductor" in lines 10–11.  
Claim 1 recites the limitation "the second ionic conductor" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "a second ionic conductor" in line 11. 
Claims 2, 3, 6–8, 10–12, 15, and 16 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 3, 6–8, 10–12, 15, and 16 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "wherein the ionic conductor is selected from the group comprising doped ceria, stabilized zirconia and combinations thereof." This limitation is an improper Markush group. A proper Markush group uses the phrase "is selected from the group consisting of." The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. The Markush group "wherein the ionic conductor is selected from the group comprising doped ceria, stabilized zirconia and combinations thereof" is open-ended and includes ionic conductors not contained within the list. Therefore, the metes and bounds of claim 19 are indefinite.
Claims 20–23 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 20–23 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 7, 8, 10–12, 15, 16, 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Berghaus et al. (US 2011/0003084 A1, hereinafter Berghaus), Kwak et al. (US 2010/0209816 A1, hereinafter Kwak) and Kesler et al. (US 200/0280189 A1, hereinafter Kesler).
Regarding claims 1, 7, 8, 15, 16, and 21, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52) absent sintering (C2/L53–63);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, FIG. 1A) and
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (FIG. 1A, C3/L39–52),
wherein the anode (12) is selected from a mixture comprising a second electronic conductor and a second ionic conductor (see anode, C4/L15–32).
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer;
wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi;
wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm; and
wherein the electrolyte is a doped ceria.
Berghaus discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (12, [0061]); delivering the slurry to a spray nozzle (1, [0059]); atomizing and spraying the slurry (12) onto a support (10) to produce a sprayed layer (11, [0061]); wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi (FIG. 1, [0064]); wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm (see thickness, [0074]); wherein the atomization method is either ultrasonic or pneumatic (FIG. 1, [0055]); and wherein an electrolyte is a doped ceria (see doped, [0070]) to improve deposition efficiency and coating quality (see atomization, [0061]). Hsu and Berghaus are analogous art because they are directed to methods of forming different layers in solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of Hsu with the atomizing and spraying of Berghaus in order to improve deposition efficiency and coating quality.
Modified Hsu does not explicitly disclose:
the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Kwak discloses a method of forming different layers in a solid oxide fuel cell comprising heating an anode to a temperature from about 400°C to about 800°C prior to spraying an electrolyte and a cathode ([0058], [0059]) to improve the durability of the anode (see fuel electrode, [0010]). Hsu and Kwak are analogous art because they are directed to methods of forming layers in solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode of modified Hsu with the heating step of Kwak in order to improve the durability of the anode.
Further modified Hsu does not explicitly:
wherein the electronic conductor is selected from the group consisting of Co-oxide, CuO or combinations thereof;
wherein the ionic conductor is selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof;
wherein the second electronic conductor is selected from barium strontium cobalt iron oxide;
wherein the second ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof.
Kesler discloses a solid oxide fuel cell comprising an anode comprising an electronic conductor selected from the group consisting of Co-oxide, CuO or combinations thereof (see anode, [0104]), and an ionic conductor selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof (see anode, [0104]); and a cathode comprising a second electronic conductor selected from barium strontium cobalt iron oxide (see cathodes, [0080]), and the second ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof (see anode, [0104]) to improve the performance of the solid oxide fuel cell (see cell performance, [0010]). Hsu and Kesler are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode and the cathode of modified Hsu with the ionic conductors and electronic conductors of Kesler in order to improve the performance of the solid oxide fuel cell.
Regarding claim 2, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the method only sprays one anode layer (12), one electrolyte layer (16) and one cathode layer (18, C3/L39–52).
Regarding claim 10, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least two times (C3/L39–52).
Regarding claim 11, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least three times (C3/L39–52).
Regarding claim 12, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated until the cumulative thickness of each layer is at least 1 μm (C4/L15–32).
Regarding claim 17, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the cathode (18) is selected from a mixture comprising an electronic conductor and an ionic conductor (see cathode, C4/L15–32).
Regarding claim 20, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a dense stabilized zirconia (C4/L15–32).
Regarding claim 24, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52) absent sintering (C2/L53–63);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, FIG. 1A) and
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (FIG. 1A, C3/L39–52),
wherein the anode (12) is selected from a mixture comprising an electronic conductor and an ionic conductor (see anode, C4/L15–32),
wherein the cathode (18) is selected from a mixture comprising a second electronic conductor and a second ionic conductor (see cathode, C4/L15–32).
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer.
Berghaus discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (12, [0061]); delivering the slurry to a spray nozzle (1, [0059]); atomizing and spraying the slurry (12) onto a support (10) to produce a sprayed layer (11, [0061]) to improve deposition efficiency and coating quality (see atomization, [0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of Hsu with the atomizing and spraying of Berghaus in order to improve deposition efficiency and coating quality.
Modified Hsu does not explicitly disclose:
the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Kwak discloses a method of forming different layers in a solid oxide fuel cell comprising heating an anode to a temperature from about 400°C to about 800°C prior to spraying an electrolyte and a cathode ([0058], [0059]) to improve the durability of the anode (see fuel electrode, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode of modified Hsu with the heating step of Kwak in order to improve the durability of the anode.
Modified Hsu does not explicitly disclose:
Further modified Hsu does not explicitly:
wherein the electronic conductor is selected from the group consisting of Co-oxide, CuO or combinations thereof; and
wherein the electronic conductor is selected from barium strontium cobalt iron oxide.
Kesler discloses a solid oxide fuel cell comprising an anode comprising an electronic conductor selected from the group consisting of Co-oxide, CuO or combinations thereof (see anode, [0104]), and an ionic conductor selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof (see anode, [0104]); and a cathode comprising an electronic conductor selected from barium strontium cobalt iron oxide (see cathodes, [0080]), and the ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof (see anode, [0104]) to improve the performance of the solid oxide fuel cell (see cell performance, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode and the cathode of modified Hsu with the ionic conductor and electronic conductor of Kesler in order to improve the performance of the solid oxide fuel cell.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Berghaus (US 2011/0003084 A1), Kwak (US 2010/0209816 A1), and Kesler (US 2008/0280189 A1) as applied to claim(s) 1 above, and further in view of Day et al. (US 2007/0180689 A1, hereinafter Day).
Regarding claim 3, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the method only sprays two anode layers, two electrolyte layers and two cathode layers.
Day  discloses a method of forming different layers in a solid oxide fuel cell comprising spraying only two anode layers, two electrolyte layers and two cathode layers (see functional layers, [0053]) to reduce manufacturing costs (see functional layers, [0053]). Hsu and Day are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of modified Hsu with the multiple passes as taught by Day in order to reduce manufacturing costs.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Berghaus (US 2011/0003084 A1), Kwak (US 2010/0209816 A1), and Kesler (US 2008/0280189 A1) as applied to claim(s) 1 above, and further in view of Korevaar et al. (US 2007/0072035 A1, hereinafter Korevaar).
Regarding claim 6, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein flow rate of the spraying ranges from about 0.1 ml/min to about 20 ml/min.
Korevaar discloses a method of forming different layers in a solid oxide fuel cell comprising spraying at a flow rate from about 0.1 mL/min to about 20 mL/min (see powder reed rate, [0067]) to improve the active layer characteristics and improve the power density (see SOFC, [0012]). Hsu and Korevaar are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make solid oxide fuel cell of modified Hsu with the flow rate of Korevaar in order to improve the active layer characteristics and improve the power density.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Berghaus (US 2011/0003084 A1), Kwak (US 2010/0209816 A1), and Kesler (US 2008/0280189 A1) as applied to claim(s) 1 above, and further in view of Luo et al. (US 2011/0195342 A1, hereinafter Luo).
Regarding claim 22, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a porous BZCYYb electrolyte.
Luo discloses a porous BZCYYb electrolyte (see porous BZCYYb, [0076]) to improve the power density of the solid oxide fuel cell (see power density, [0078]). Hsu and Luo are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte of modified Hsu with a porous BZCYYb electrolyte as taught by Luo in order to improve the power density of the solid oxide fuel cell.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Berghaus (US 2011/0003084 A1), Kwak (US 2010/0209816 A1), and Kesler (US 2008/0280189 A1) as applied to claim(s) 1 above, and further in view of Liu et al. (US 2013/0196247 A1, hereinafter Liu).
Regarding claim 23, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a Sc-doped BZCY.
Since the prior art of Liu recognizes the equivalency of stabilized zirconia and Sc-doped BZCY in the field of solid oxide fuel cells (see BZCYSc, Table 1), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the stabilized zirconia of modified Hsu with the Sc-doped BZCY of Liu as it is merely the selection of functionally equivalent electrolyte materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent electrolyte materials is generally recognized as being within the level of ordinary skill in the art.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 6–8, 10–12, 15, 16, and 19–24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725